DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “image reading section”, “control section”, “image processing section”, and “image forming section” in claims 1-6 and the “operating section” in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “image reading section” covers the mechanical structure shown in Fig. 2 (see par. 19-20).  The “image forming section” covers the image forming apparatus shown in Fig. 1 (par. 14-18).  The “control section” and “image processing section” cover the control unit in Fig. 3, which is a CPU (par. 27). The “operating section” covers touch panel 45 (par. 23).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umezawa (JP 2009-210886).
Referring to claim 1:
Umezawa discloses an image forming apparatus comprising:
an image reading section (15) that reads images of an original document (par. 5 and 13-14);

an image processing section (CPU10) that detects the front-side image of the original document from a whole image of a scan area read in the first scan by the image reading section, detects the back-side image of the original document from a whole image of a scan area read in the second scan by the image reading section, and performs image processing of moving or rotating the front-side image or the back-side image of the original document to move a position of the front-side image or the back-side image of the original document in the whole image of the scan area to a position where the front-side image and the back-side image are brought into alignment and coincidence between a front side and a back side of a recording paper sheet (par. 5, 7, and 22-27); and
an image forming section (100) that, under control of the control section, forms on the front side of the recording paper sheet the whole image of the scan area read in the first scan and subjected to the image processing by the image processing section and forms on the back side of the recording paper sheet the whole image of the scan area read in the second scan and subjected to the image processing by the image processing section (par. 5, 8, and 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Umezawa as applied to claim 1 above, and further in view of Sawada (JP 11-024525).
Referring to Claim 2:
While not found in the image forming apparatus of Umezawa, Sawada discloses forming an image on the front surface of a sheet of recording paper starting from the distal end side thereof, and forming of an image of the back surface of the back surface of the sheet of recording paper starting from the rear end side thereof. Sawada discloses moving and rotating an image in double sided printing in order to improve the accuracy of the alignment of the image formed on the front and back surface of the record paper by starting writing from the place shifted to the image direction (par. 45-50).  
To achieve the above improvement, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Umezawa in view of Sawada whereby the image processing section moves or rotates the back-side image of the original document with reference to a leading end of the recording paper sheet to align a position of the back-side image of the original document with a position of the front-side image of the original document on 
Referring to Claim 3:
In Umezawa, and in the combination of Umezawa and Sawada, the image processing section detects the front-side image and the back-side image of the original document by detecting edges of the original document based on the whole image of the scan area and extracting an image of the original document surrounded by the edges (see par. 22 in Umezawa).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Umezawa, and the combination of Umezawa and Sawada, as applied to claim 3 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to Claim 4:
Detecting edges of an original document based on a density difference between regions within and outside the edges in the whole image of the scan area is well-known in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Umezawa, or the combination of Umezawa and Sawada, in view of the well-known prior art whereby the image processing section detects the edges of the original document based on a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Umezawa, the combination of Umezawa and Sawada, or the combination of Umezawa and Sawada and well-known prior art as applied to claims 1-4 above, and further in view of  Miyatake (JP 2004-072452).
Referring to Claim 5:
Miyatake discloses a copy device which, on the occasion of two-sided copying in which an image of an original is to be formed on both sides of a recording medium, allows a user to optionally choose a combination of an image to be formed on one surface side of the recording medium and an image to be formed on another surface side thereof by changing a correspondence between an image to be formed on the one surface side of the recording medium and an image to be formed on the other surface side thereof (see claims and Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Umezawa, the combination of Umezawa and Sawada, or the combination of Umezawa and Sawada and well-known prior art in view of Miyatake to have included an operating section capable of being operated by a user, wherein when the user operates the operating section to give an instruction to switch positions of images of two original documents within the whole image of the scan area, the image processing section switches the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Umezawa, the combination of Umezawa and Sawada, or the combination of Umezawa and Sawada and well-known prior art as applied to claims 1-4 above, and further in view of  Isamigawa (JP 2002-214976).
Referring to Claim 6:
Isamigawa discloses an image forming device provided with a function for performing both original reading and image formation for either one side or both sides, the device being further provided with a function of top-bottom correction.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Umezawa, the combination of Umezawa and Sawada, or the combination of Umezawa and Sawada and well-known prior art in view of Miyatake to have included an operating section capable of being operated by a user, wherein when the user operates the operating section to give an instruction to make a vertical inversion of the image of the original document within the whole image of the scan area, the image processing section vertically inverts the image of the original document subjected to the instruction for the vertical inversion in order to allow the user to easily designate the desired orientation of the image formed on the surfaces of the recording sheet.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2019 and 02 April 2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP-A-2005-091823 and JP-A-2011-186241 on page(s) 1-2 of the specification.
An explanation and application of the other cited Japanese publication can be found in the submitted JPO action corresponding to Japanese Patent Application No. 2018-546997.
Sawada (JP 2000-184-184134) has the same teaching relied on in Sawada (JP 11-024525).


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (US 20190171137 A1) discloses forming an image on a recording medium, scanning a first face of the recording medium having a position detection mark on the recording medium, generating a first scanned image from the first face of the recording medium, and calculating a correction value to adjust a position of an image to be formed on a second face of the recording medium based on the first scanned image generated from the first face of the recording medium, within a period from when the first scanned image is generated from the first face of the recording medium to when the image starts to be formed on the second face of the recording medium. See abstract and summary.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
17 August 2021